Case 2:20-cv-12711-LJM-DRG ECF No. 16, PageID.155 Filed 12/16/20 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

 MICHAEL OLIVER,

            Plaintiff,                                       Case No. 20-12711
                                                             Honorable Laurie J. Michelson
 v.                                                          Magistrate Judge David R. Grand

 CITY OF DETROIT, and
 DONALD BUSSA,

            Defendants.


        CASE MANAGEMENT REQUIREMENTS AND SCHEDULING ORDER


       This civil case having come before the Court pursuant to Federal Rule of Civil Procedure
16 and the parties having submitted a proposed discovery plan, the Court enters the following
schedule to manage the progress of the case:

                         EVENT1                                                DEADLINE
 Amendment of Pleadings                                   Per Rule 15
 Interim Status Conference2                               March 3, 2021 at 10:00 a.m.
 Plaintiff’s Expert Disclosures                           April 5, 2021
 Lay Witness Lists Filed                                  April 21, 2021
 Defendants’ Expert Disclosures                           May 5, 2021
 Plaintiff’s Expert Rebuttal                              May 26, 2021
 Fact Discovery Cutoff                                    June 21, 2021
 Expert Discovery Cutoff                                  July 26, 2021
 Dispositive Motions                                      August 30, 2021
 Challenges to Experts                                    August 30, 2021
 Motions in Limine                                        To Be Determined



        1
           For any events not listed on the Scheduling Order, please refer to Federal Rule of Civil Procedure 26.
        2
           To participate in the conference, dial into the Eastern District of Michigan’s telephone conference system
at (866) 434-5269. The system will then provide directions for joining the call; when asked for an access code, use
9819334. If possible, please refrain from participating in the conference on a cell phone.
Case 2:20-cv-12711-LJM-DRG ECF No. 16, PageID.156 Filed 12/16/20 Page 2 of 6




 Joint Proposed Final Pretrial Order (and TBD
 pretrial submissions) (See § 11)
 Final Pretrial Conference                       TBD
 Jury Trial                                      TBD
 Estimated Length of Trial                       TBD


                ADDITIONAL CASE MANAGEMENT REQUIREMENTS

1. LOCAL COUNSEL: An attorney admitted to practice in the Eastern District of Michigan
   who appears as attorney of record and is not an active member of the State Bar of Michigan
   must specify local counsel with an office in this district. Local counsel must enter an
   appearance and otherwise comply with Local Rule 83.20(f). All inquiries regarding admission
   to this district should be directed to the Clerk’s office at (313) 234-5005.

2. DISCOVERY EXTENSIONS: Parties may agree to extend the discovery cutoff deadline by
   filing a stipulation and order with the Court provided the extension of time does not affect the
   motion cutoff, final pretrial conference, or trial dates. Extensions or adjournments of those
   three events will be considered only upon the filing of a timely written motion, including a
   joint motion.

3. PROTECTIVE ORDERS: Proposed protective orders may be entered by stipulation of the
   parties, and such stipulations are encouraged. But protective orders may not contain language
   that authorizes in advance the filing of documents under seal. Filings under seal are governed
   by Local Rule 5.3, and the Court requires that those procedures be followed.

4. DISCOVERY DISPUTES: Discovery motions are not to be filed until the parties have
   complied with the following procedures:

       a. First: The parties must meet and confer in a good-faith effort to resolve their
          differences without Court intervention. Failure of a party to make itself available for
          this conference may result in sanctions.

       b. Second: In the event these good-faith efforts are unsuccessful, the moving party is
          required to schedule a telephonic conference with the Court in a further effort to try to
          resolve the discovery dispute prior to filing any motion. Counsel shall contact the
          Court’s case manager to schedule the conference. At least 48 hours prior to the
          conference, each side shall submit a one-page summary of the dispute via the link for
          proposed orders located under the Utilities section of CM/ECF. The parties should also
          exchange their summaries at that time. If the conference is scheduled within 48 hours
          of the parties’ request, the parties are to submit and exchange their summaries as soon
          as possible.

       c. Third: If the dispute still cannot be resolved following the telephonic conference, the
          Court will entertain or refer to the assigned Magistrate Judge the relevant discovery
          motion. Attach a complete copy of the discovery request and response at issue. If the
                                                2
Case 2:20-cv-12711-LJM-DRG ECF No. 16, PageID.157 Filed 12/16/20 Page 3 of 6




           motion involves a deposition that has already taken place, provide a complete
           transcript.

       d. Failure to comply with these steps may result in an award of costs and reasonable
          attorney’s fees against the non-complying party.

5. BRIEFING: Unless specifically addressed in the Court’s Notice of Hearing, the time limits
   prescribed in the Eastern District of Michigan Local Rules apply for filing responses and
   replies to motions. All briefs shall strictly comply with Local Rules 5.1 and 7.1. If a brief will
   exceed the page limit in Local Rule 7.1 by five or more pages, the motion for leave to file a
   brief in excess of the page limits must be filed at least one week before the brief is due.
   Whenever possible, all briefs filed with the Court shall be a searchable PDF.

6. COURTESY COPIES: A courtesy copy of all motions and briefs exceeding 25 pages (once
   exhibits are included) must be sent to the chambers via first class mail. The courtesy copy
   should consist of the actual e-filed document and contain the CM/ECF header on the top of
   each page and be printed double-sided. Preferably, the courtesy copy should be sent to
   chambers spiral bound. Alternatively, it may be sent unbound (rubber-banded or binder
   clipped) or in a three-ring binder. No matter the format, the exhibits must be tabbed.

7. MOTIONS TO AMEND THE PLEADINGS: In accordance with Local Rule 15.1, a party
   who moves to amend a pleading shall attach the proposed amended pleading to the motion.
   The document should be redlined to show the proposed changes to the pleading.

8. SUMMARY JUDGMENT: Before filing a motion for summary judgment under Federal Rule
   of Civil Procedure 56, parties should note that, under Rule 56(d), summary judgment may be
   denied if the non-moving party has not had the opportunity to discover essential evidence, and
   that Local Rule 7.1(b) requires a party to obtain the Court’s leave to file more than one motion
   for summary judgment. Further, the Local Rules do not permit a party to file a motion as part
   of a response brief. E.D. Mich. Local Rules App’x ECF R. 5(e).

   In addition, the parties must comply with the following guidelines:

       a. Each statement of fact must be supported with a pincite to specific record evidence.

       b. The first party to cite to a document must attach the entirety of that document to its
          brief. For example, if the moving party cites a deposition, the moving party should
          docket the entire deposition transcript. The non-moving party should then cite to the
          already-docketed transcript (rather than attaching its own version of the transcript).
          This rule applies for all documentary evidence. The goal is to avoid duplication in the
          summary-judgment record.

       c. A party citing to previously-docketed evidence must cite such evidence by its “ECF
          No.” and “PageID” found in the header generated by CM/ECF. For example, “(ECF
          No. 9, PageID.324)”.




                                                 3
Case 2:20-cv-12711-LJM-DRG ECF No. 16, PageID.158 Filed 12/16/20 Page 4 of 6




       d. All documentary evidence and briefs, especially deposition transcripts, must be filed in
          a searchable PDF format. As such, it highly advised to obtain and docket an electronic
          copy of a document rather than scan in a hardcopy of the document (e.g., printing a
          brief and then scanning it in is not advised).

       e. Deposition transcripts should be filed in standard, not minuscript, form.

       f. The parties are not to include copies of unpublished cases that are available on Westlaw
          or Lexis.

9. CASE EVALUATION/FACILITATION: Parties may stipulate to case evaluation or
   mediation, or request a settlement conference with the District or Magistrate Judge at any time.
   In all cases, a brief status conference will be conducted shortly before or after the close of
   discovery to discuss settlement options. It is the responsibility of the attorneys to make sure
   that case evaluation is completed before the final pretrial conference. If the parties elect to
   submit the case to case evaluation pursuant to E.D. Mich. LR 16.3 or to private facilitation,
   they must complete the Court’s form order of reference which is available at
   http://www.mied.uscourts.gov/pdffiles/MichelsonOrderofFacilitationForm.pdf.

10. MOTIONS IN LIMINE: Motions in limine are to be filed by the deadline set above. Such
    motions are not to recast issues previously presented in summary judgment or discovery
    motions. Rather, motions in limine serve the limited purpose of alerting the Court to significant
    evidentiary issues that should be addressed prior to trial. The Court will set an expedited
    briefing schedule to be completed before the Final Pretrial Conference. The Court will
    generally decide the motions at the Conference, but will exercise its discretion in deferring a
    decision until trial.

11. PROPOSED FINAL PRETRIAL ORDER AND CONFERENCE:

       a. The parties are to strictly adhere to E.D. Mich. LR 16.2 in jointly preparing a proposed
          Final Pretrial Order, except as this Court may otherwise provide. Briefly, Local Rule
          16.2 requires that the proposed order contain the following information: (1)
          jurisdiction, (2) plaintiff’s claims, (3) defendant’s claims, (4) stipulation of facts, (5)
          issues of fact to be litigated, (6) issues of law to be litigated, (7) evidentiary problems
          likely to arise at trial, (8) a witness list, (9) an exhibit list and any objections, (10) an
          itemization of damages, (11) type of trial (e.g., jury) and its estimated length, and (12)
          details regarding the most recent settlement effort. The parties are directed to E.D.
          Mich. LR 16.2 for further details.

                   i. The exhibit list must be prepared in the format described in item 12(c), infra.
                      Objections should be stated concisely (e.g. “relevance,” “prior acts,” “best
                      evidence rule”).

       b. Voir Dire: It is the Court’s practice to conduct voir dire. The Court will, however,
          entertain requests for follow-up and additional voir dire on a limited basis and may
          permit such voir dire to be conducted by counsel. In such instances, counsel must
          confine themselves to true voir dire and not engage in posturing or argument. While
          the Court has standard voir dire questions, counsel may submit a list of no more than
                                                  4
Case 2:20-cv-12711-LJM-DRG ECF No. 16, PageID.159 Filed 12/16/20 Page 5 of 6




        fifteen (15) other inquiries specific to the cause(s) of action that they want the Court to
        include. Counsel shall also prepare a two-to-three paragraph joint statement of the case
        which will be read by the Court to the prospective panel of jurors during the voir dire.

     c. Jury Instructions: The parties are to meet and confer prior to trial to prepare jury
        instructions on the substantive law of the case. It is the Court’s practice to give standard
        preliminary opening and closing instructions, though the parties may request particular
        instructions as may be appropriate. In accordance with the schedule set above, the
        parties are to file with the court a single set of proposed, stipulated jury instructions.
        The Court expects most of the proposed instructions to be agreed upon. The parties are
        advised to consult Federal Jury Practice and Instructions (available on Westlaw in the
        FED-JI database) or Modern Federal Jury Instructions (available on Lexis in the
        MOFEJI database), and, to the extent that Michigan law governs, the Michigan Model
        Civil Jury Instructions. If, after a good faith effort, the parties cannot agree upon a
        particular instruction, each party must submit a proposed instruction under a single
        heading followed by a brief, one paragraph statement supporting their version (or
        argument that the instruction should not be given), including supporting authority. This
        should be the exception and not the rule. All instructions, both agreed and disputed,
        shall be presented in sequential order and in a single document. If a proposed
        instruction is based on one from a model source, the parties should include a citation
        to the model instruction.

     d. Verdict Form: The parties are to meet and confer prior to trial to prepare a proposed
        joint verdict form. If the parties cannot agree on a proposed verdict form, they may
        submit separate verdict forms with supporting authority.

     e. The (1) proposed Final Pretrial Order, (2) voir dire materials (including the joint case
        summary), (3) proposed jury instructions, (4) proposed verdict form, and (5) exhibit
        list must be submitted in Microsoft Word format through the document utilities
        function of CM/ECF on the day the Final Pretrial Order is due as set forth above.

     f. Trial counsel must be present at the Final Pretrial Conference with their clients (or a
        client representative) and have settlement authority.

12. EXHIBITS:

     a. Counsel are required to mark all proposed exhibits in advance of trial. The preferred
        method is to use the traditional “Plaintiff’s Exhibit __” and “Defendant’s Exhibit __”
        in sequential order, but any clearly marked method is acceptable (e.g., numbers and
        letters). The parties are required to exchange marked exhibits three (3) days prior to the
        start of trial.

     b. Counsel are required to keep track of all admitted exhibits during trial. Counsel must
        confer and maintain one set of admitted exhibits which should be ready to be turned
        over to the jury prior to the closing jury instructions.

     c. With the filing of the Final Pretrial Order, the parties shall submit an Exhibit List
        which adheres to the following format:
                                               5
Case 2:20-cv-12711-LJM-DRG ECF No. 16, PageID.160 Filed 12/16/20 Page 6 of 6




            Exhibit #    Description              Objections               Received


           An “S” is to be placed in the column labeled “Received” for all stipulated exhibits. If
           the exhibit is not stipulated, the basis for objections should be indicated in the
           “Objections” column.

       d. The day before the first day of trial, the parties are to provide the Court with a set of
          the marked exhibits. They are to be placed in a three-ring binder with the exhibit
          number displayed prominently on the tab corresponding to the exhibit and the above-
          referenced Exhibit List in the front.


       e. The provisions of Federal Rule of Civil Procedure 37(c)(1) will apply for failure to list
          an exhibit.

13. BENCH TRIALS: Fourteen (14) days before trial, each party must serve on opposing counsel
    their proposed Findings of Fact and Conclusions of Law. Each party should review the other’s
    proposed Findings and Conclusions, and then make changes to their own proposed Findings
    and Conclusions as necessary. Seven (7) days before trial, each party shall submit to the Court
    a courtesy copy of its proposed Findings of Fact and Conclusions of Law (at the address
    provided above), and email the Court an editable Word version (at the address provided above).
    If modifications have been made, each party shall re-serve their proposed Findings and
    Conclusions on the other parties. During the course of trial, parties shall be prepared to submit
    to the Court, and to exchange among themselves, supplemental Findings of Fact and
    Conclusions of Law.

14. CIVILITY: The Court expects compliance with this District’s Civility Principles. Conduct
    inconsistent with the letter, and spirit, of those principles will not be tolerated. Counsel will
    treat all litigation participants, and each other, with professionalism, courtesy, and respect at
    all times. This includes what is written as well as what is said.

15. TELEPHONIC STATUS CONFERENCES: If issues or disputes arise that the parties
    believe can be resolved short of motion practice, counsel are encouraged to contact the Court’s
    Case Manager and schedule a telephonic status conference for the purpose of trying to resolve
    the matter. Any time the Court schedules a telephonic conference it will be conducted through
    the Eastern District of Michigan’s telephonic conference system. At the time specified for the
    conference, the parties shall call (866) 434-5269. The system will then provide directions for
    joining the call; when asked for an access code, use 9819334. If possible, please refrain from
    participating in the conference on a cell phone.

   Dated: December 16, 2020


                                       s/Laurie J. Michelson
                                       LAURIE J. MICHELSON
                                       UNITED STATES DISTRICT JUDGE

                                                 6
